              Case 1:20-cv-00919-GBD Document 13 Filed 06/16/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - -- - - - - -- -- - -- - - - - - - - - - - - - - - - -- X


YELENA RU GOV AC,
                                                                                       ORDER
                                         Plaintiff,
                                                                                   20 Civ. 919 (GBD)
                    -against-

COVENANT HOUSE, d/b/a COVENANT HOUSE:
NEW YORK,

                                         Defendant.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -. - - - - X


GEORGE B. DANIELS, United States District Judge:

          Per this Court' s endorsement, (ECF No. 11), the initial conference shall be held on

August 13, 2020 at 9:30 a.m. The Clerk of Court is hereby directed to strike ECF No. 12.



Dated: June 16, 2020
       New York, New York

                                                                             SO ORDERED.


                                                                                           {3 ,J ) ~
